Citation Nr: 1402700	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral tinnitus, currently rated at 10 percent.

2.  Entitlement to a compensable initial rating for bilateral hearing loss. 

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has reviewed all evidence of record, including that found on Virtual VA.  The issue of service connection for diabetes mellitus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran has been in receipt of the maximum schedular evaluation for tinnitus since the effective date of the grant of service connection. 

2.  During the period under consideration bilateral hearing loss disability has been manifested by Level III hearing loss in the right ear and Level III hearing loss in the left ear.

3.  During the period under consideration, the evidence does not show that the Veteran's tinnitus and bilateral hearing loss are manifested by exceptional factors outside of the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.87, Diagnostic Code 6260 (2013).

2.  The criteria for a compensable initial rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 - 4.7, 4.10, 4.85, 4.86, DC 6100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of the VCAA apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a March 2010 letter issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a diabetes mellitus, II.  The March 2010 letter satisfied all elements required by 38 C.F.R. § 3.159(b), as well as those elements required by Dingess. 

With respect to the claims for increased initial ratings for tinnitus and bilateral hearing loss, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, private treatment records, and statements from the Veteran.  Further, the Veteran was afforded a VA examination in May 2010 regarding his claims for tinnitus and bilateral hearing loss.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Although no VA examination was conducted in connection with the Veteran's claim for service connection for diabetes mellitus, II, the Board herein grants the benefit sought on appeal.  Accordingly, there is no reason to explain how VA has fulfilled the duties to assist regarding this issue.  For these reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.  The duty to assist has been fulfilled.

The Veteran has not asserted, nor is it evident from the record, that any additional evidence relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such error is harmless and does not prohibit consideration of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus 

The Veteran contends that an initial rating greater than 10 percent is warranted for his service-connected tinnitus. 

Tinnitus is evaluated pursuant to the criteria found in Diagnostic Code 6260 of the Rating Schedule.  38 C.F.R. § 4.87.  Under those criteria, a rating of 10 percent is warranted where the evidence shows recurrent tinnitus.  Id.  This is the maximum allowable schedular evaluation for recurrent tinnitus.

The Board has also considered whether the Veteran's tinnitus disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b)(1) (2013).

Here, there have been no reported manifestations of tinnitus that are outside the rating criteria.  The Veteran has mainly contended that he should receive higher compensation without reporting additional symptomatology.  The Veteran's symptomatology does not represent an exceptional or unusual disability picture as his symptomatology is clearly that envisioned by the criteria for rating his disability.  A further consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent for tinnitus are not met.  The preponderance of the evidence is against the Veteran's claim and the claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.87, Diagnostic Code 6260.

Bilateral Hearing Loss 

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes eleven auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b). 

The Veteran was afforded a VA audiological examination in May 2010.  He reported a decreased ability to hear bilaterally since leaving the service in 1972.  An audiogram showed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
75
70
LEFT
25
35
60
75
90


Average pure tone thresholds, in decibels (dB), were 59 dB in the right ear and 65 dB in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  The examiner's impression was that the Veteran had mild to profound sensorineural hearing loss bilaterally.

Applying the results from the May 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level III in one ear and also at Level III in the other, a 0 percent rating is assigned under Table VII. 38 C.F.R. § 4.85.

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  The Veteran's disability, however, did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the currently assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).

As with his claim for tinnitus, the Board has similarly considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell, 9 Vet. App., at 338-39.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun, 22 Vet. App., at 115.  Consequently, referral for extra-schedular consideration is not warranted.

In summary, the competent medical evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss and the claim is thus denied. 


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied. .

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 


REMAND

The Veteran contends that his diabetes mellitus is due to exposure to herbicides during his service in the Republic of Vietnam.  During the course of the appeal, including on his August 2010 Notice of Disagreement, he reported serving offshore on the USS New Orleans.  He asserts that he spent three days in Vietnam.  He stated he "made a visitation."  Further, he noted, "As I recall, it was the last of March, 1971."  The Veteran is competent to testify as to his service in the Republic of Vietnam, as these incidents are factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The Veteran's DD Form 214 indeed indicates that he had one year of foreign or sea service; however, the location of such service is not provided.  His available service personnel records are silent for travel orders or record of exit from the United States or entrance into the Republic of Vietnam.  His service treatment records are silent for any treatment received at any facilities in the Republic of Vietnam.  

VA maintains a list of ships associated with Vietnam service and exposure to herbicide agents (http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm).  The list shows that the USS New Orleans docked at the Da Nang pier on March 12, 1970.  The USS New Orleans is listed in category III, which refers to ships that were merely docked to shore or pier.  The website explains that this category includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam.  As a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave.  Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.  

Despite the Veteran's report of docking in March 1971 and the evidence showing that the USS New Orleans in fact docked in Da Nang in March of 1970, the Board preliminarily finds his statements credible as they have been relatively consistent throughout the course of the appeal.  Nonetheless, there is no official record that the Veteran was even on the USS New Orleans.  Although, the Board finds the Veteran credible, a further attempt should be made to determine whether he was stationed on the USS New Orleans.  

Accordingly, the case is REMANDED for the following action:

1. Use all available resources to obtain the Veteran's service personnel records.  In addition, attempt to corroborate the Veteran's service on the USS New Orleans, to include the dates of such service.  

2. After any additional indicated development, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


